NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              ARTHUR L. HAIRSTON, SR.,
                     Petitioner

                            v.

     DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent
            ______________________

                       2018-2053
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-0714-18-0186-I-1.
                ______________________

                     ON PETITION
                 ______________________

  Before PROST, Chief Judge, LINN and MOORE, Circuit
                        Judges.
PER CURIAM.
                       ORDER
    Before the court is Arthur L. Hairston, Sr.’s submis-
sion, ECF No. 51, requesting “mandamus to issue.”
    Mr. Hairston petitioned this court to review the final
decision of the Merit Systems Protection Board affirming
his removal from his position at the Veterans Affairs
2                                            HAIRSTON v. DVA




Medical Center in Martinsburg, West Virginia. On March
8, 2019, this court affirmed the Board’s decision. Mr. Hair-
ston has filed for rehearing, but his petition for rehearing
was noncompliant and this court instructed him to submit
a corrected version on or before April 22, 2019.
    From his new submission, it appears that, on March
13, 2019, Mr. Hairston filed a pleading at the Board re-
questing an indicative ruling as to whether the Board
would have reached the same conclusion had it known of
certain alleged information at the time of its decision. On
March 19, 2019, the Board responded to Mr. Hairston’s re-
quest, declining to enter the submission in the record be-
cause his appeal before the Board was closed and “[t]here
is no further right to review before the Board.”
    Mr. Hairston now seeks from this court a writ of man-
damus to compel the Board to rule on his indicative re-
quest. Mandamus is an extraordinary remedy, available
only where the petitioner shows: (1) a clear and indisputa-
ble right to relief; (2) there are no adequate alternative le-
gal channels through which he may obtain that relief; and
(3) the grant of mandamus is appropriate under the cir-
cumstances. See Cheney v. U.S. Dist. Court for the Dist. of
Columbia, 542 U.S. 367, 380–81 (2004). Having considered
his submission, we cannot say that Mr. Hairston has met
this standard for the relief that he requests.
    Accordingly,
    IT IS ORDERED THAT:
    ECF No. 51 is denied.
                                  FOR THE COURT

    April 16, 2019                /s/ Peter R. Marksteiner
         Date                     Peter R. Marksteiner
                                  Clerk of Court